Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered November 4, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to three concurrent terms of 5 to 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification.
We perceive no basis for reduction of sentence. Concur— Nardelli, J. P., Williams, Tom, Wallach and Friedman, JJ.